Citation Nr: 1742483	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  17-24 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boise, Idaho


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



INTRODUCTION

The Veteran had active duty service from April 1995 to April 1999.  He then served with a National Guard unit.  The Veteran died in March 2000.  The appellant is his mother.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2016 rating decision that denied the appellant's claim for service connection for the cause of the Veteran's death.  (The Board notes that it appears that the rating decision was issued by the Pension Management Center in St. Paul, Minnesota.  Jurisdiction of the appeal, however, remains with the RO in Boise, Idaho.)  In November 2016, the appellant filed VA Form 9 (Appeal to the Board of Veterans' Appeals) that was accepted as notice of disagreement (NOD).  (This document is contained in the Veteran's Virtual VA file.)  A statement of the case (SOC) was issued in March 2017 and the appellant filed a substantive appeal (via a VA Form 9) in May 2017.

The Board notes that in her May 2017 VA Form 9, the appellant requested a Board hearing before a Veterans Law Judge, sitting at the RO.  A report of general information reflects that on June 6, 2017, the appellant contacted the RO and requested that request for a hearing be withdrawn.  Accordingly, the Board finds no further action necessary with regard to the appellant's original hearing request and will proceed with its adjudication of the appeal.

While the Veteran previously had a paper claims file, this appeal is being processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  There are additional documents stored electronically in Virtual VA.  All such records have been reviewed.

Also, this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2016). 

For reasons expressed below, the claim on appeal is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the appellant if  further action, on her part, is required.



REMAND

Unfortunately, the Board finds that remand of this matter is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

In the instant case, service connection for the cause of the Veteran's death has been denied based on a finding that the Veteran's death, which occurred while he was serving with a National Guard unit, was the result of the Veteran's own willful misconduct.  Specifically, it was noted that the Veteran had died from injuries sustained during a motor vehicle accident and that the accident was due to the Veteran intoxication.,   It was thus determined that the Veteran's death was the result of his own willful misconduct.  The appellant refutes that the Veteran was intoxicated at that time of the motor vehicle accident leading to his death.  Submitted along with her May 2017 VA Form 9 was a toxicology report from UMass Memorial Medical Center, where the Veteran was treated after the accident.  The toxicology report submitted by the appellant is not duplicative of any information contained in the medical records from UMass Memorial Medical Center pertaining to treatment of the Veteran following his March 2000 motor vehicle accident.  The AOJ also undertook no action in response the appellant's submission of this evidence.

The Board observes that VA regulation requires the AOJ to furnish the Veteran and his/her representative a supplemental statement of the case (SSOC) if the AOJ receives additional pertinent evidence after a statement of the case (SOC) or the most recent SSOC had been issued and before the appeal is certified or recertified to the Board.  38 C.F.R. § 19.31 (2016).  Here, the toxicology report was submitted along with the appellant's VA Form 9, and was received prior to certification of the appeal to the Board.  The report also contains various laboratory results regarding the level of ethanol in the Veteran's blood.  The Board acknowledges that the laboratory results may have been from testing done subsequent to the initial blood tests done at the time that the Veteran was admitted to the hospital after the March 2000 motor vehicle accident.  That does not, however, render the results irrelevant to the issue on appeal.  

Accordingly, the Board finds that a remand of the issue of entitlement to service connection for the cause of the Veteran's death is required for the issuance of an SSOC that addresses this issue based on consideration of all evidence of record-to particularly include the additional evidence received-in the first instance.

Prior to readjudicating the claim on appeal, to ensure that all due process requirements are met, the AOJ should give the appellant another opportunity to provide information and/or evidence pertinent to the claim on appeal (to include as regards private (non-VA) care of the Veteran), explaining that she has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014)).  But see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should attempt to obtain any additional evidence for which the appellant provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby  REMANDED for the following action:

1.  Send to the appellant a letter requesting that the appellant provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the appellant furnish, or furnish appropriate (and, if necessary, updated) authorization to obtain pertinent, outstanding private records related to the Veteran's care.

Clearly explain to the appellant that she has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the appellant responds, assist her in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the appellant of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim on appeal, on a de novo basis,, in light of all pertinent evidence-to particularly include the additional private medical opinion evidence associated with the electronic claims file since the issuance of the March 2017 SOC, and any evidence received pursuant to this remand-and legal authority.  

4.  If the benefit sought on appeal remains denied, furnish to the appellant an SSOC that includes clear reasons and bases for all determinations, and afford her  an appropriate time period for response. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The appellant need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999)).  

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).


